DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-16 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, Seong et al (US 20050248508) teach the following:

The gradation converter 20 either converts the video signal into a moving picture gradation or a still picture gradation according to the detection results of the moving picture detector 10, and outputs the moving picture gradation or the still picture gradation to the panel driver 30 accordingly [0048].

Referring to the equation 2, when the EDx is closer to the lower gradation level [L1], the threshold value approaches 0. When the EDx is closer to the upper gradation level [U1], the threshold value approaches S. Thus, the threshold value is a numerical value of the relative gradation difference between the input gradation of the video signal and the corresponding neighboring gradation level [0065].

the gradation characteristic converter performs the conversion process such that the differences between the JND correspondence values corresponding to each gradation value defined by the second gradation characteristic become constant, and the display is configured to display input image data as an image with a luminance corresponding to the second gradation characteristic.

Claim Rejections - 35 USC §101
4.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefor, subject to the conditions and requirements of this title.

Claims 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because:
Claim 16 recites “A computer readable storage medium”.
The speciation in paragraph [0064] states the following:

Even though the specification mentions “non-transitory storage medium”, it does not specifically and unambiguously exclude transitory situations. 
The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se. When the broadest reasonable interpretation of a claim, covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
A claim drawn to such a computer readable medium that covers both transitory and non- transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.
Claims 17-18 are rejected because they depend on claim 16.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/            Primary Examiner, Art Unit 2623                                                                                                                                                                                            	March 6, 2021